        Case 4:21-cv-00532-LPR-ERE Document 8 Filed 07/27/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

LAWRENCE HAYES                                                                  PLAINTIFF
ADC #1496010

V.                             NO. 4:21-cv-00532-LPR-ERE

STEPHEN WATSON, Sgt./Hoe Squad Rider;
KENDRICK LEWIS, Sgt./Hoe Squad Rider;
ERICA BOYKINS, Sgt./Building Shift; and
AUNDREA CULCAGEAR, Superintendent                                            DEFENDANTS


                                          ORDER

        The Court has received a Partial Recommendation for dismissal from Magistrate Judge

Edie R. Ervin, along with objections filed by Mr. Hayes. After carefully considering these

documents and making a de novo review of the record in this case, the Court concludes that the

Recommendation should be, and hereby is, approved and adopted as this Court’s findings in its

entirety.

        Mr. Hayes’ claims against Defendants Lewis, Boykins, and Culcagear are DISMISSED

without prejudice. Defendants Lewis, Boykins, and Culcagear are terminated as parties to this

lawsuit.

        IT IS SO ORDERED this 27th day of July, 2021.



                                                  ________________________________
                                                  LEE P. RUDOFKSY
                                                  UNITED STATES DISTRICT JUDGE
